Citation Nr: 1704249	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1966 to November 1970.

This matter comes on appeal before the Board of Veterans' Appeals from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Paul, Minnesota (RO), which in pertinent part, declined to reopen the previously denied claim for entitlement to service connection for hypertension. 

On his August 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the RO.  He subsequently withdrew his request in January 2013.

In a June 2016 decision, the Board found that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection for hypertension, and remanded the underlying issue to the RO (via the Appeals Management Center (AMC)) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has requested that he be afforded a hearing before a member of the Board via videoconference capabilities.  See August 2016 VA Form-9 submitted after the issuance of a July 2016 supplemental statement of case (SSOC).  There is no indication of record that he has withdrawn his request.  As videoconference Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




